NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-2657-19

IN THE MATTER OF
BRIAN CLANCY, SHERIFF'S
OFFICER (S9999R), BERGEN
COUNTY SHERIFF'S OFFICE.
___________________________

                Submitted August 2, 2021 – Decided August 13, 2021

                Before Judges Mawla and Rose.

                On appeal from the New Jersey Civil Service
                Commission, Docket No. 2019-3363.

                The Law Offices of Fusco & Macaluso, PC, attorneys
                for appellant Brian Clancy (Giovanna Giampa, on the
                brief).

                Eric M. Bernstein & Associates, LLC, attorneys for
                respondent Bergen County Sheriff's Office (Eric M.
                Bernstein, on the brief).

                Andrew J. Bruck, Acting Attorney General, attorney for
                respondent New Jersey Civil Service Commission
                (Pamela N. Ullman, Deputy Attorney General, on the
                statement in lieu of brief).


PER CURIAM
      Brian Clancy appeals from a January 31, 2020 final decision by the Civil

Service Commission affirming his removal from the eligible list for sheriff's

officer by the Bergen County Sheriff's Office (BCSO). We affirm.

      Clancy passed the civil service exam, but in October 2016, the BCSO

issued a notice removing him from the eligible list after conducting a

background investigation.      Clancy appealed from the decision to the

Commission. The BCSO filed a fifteen-page memorandum detailing its reasons

for removing Clancy's name from the eligible list. The memorandum addressed

three categories of concern, namely: (1) Clancy's poor academic record, which

resulted in his being placed on academic probation and ultimately being

dismissed from college; (2) his termination from employment with the Bergen

County Police Department (BCPD) as a dispatcher, Stockton University Police

Department as a security officer, and Rutgers University Police Department as

a police officer; and (3) his poor driving record, which included multiple motor

vehicle summonses, accidents, and license suspensions.

      Clancy argued as follows: (1) he withdrew from college and was not

dismissed; (2) he resigned from BCPD and was unaware of his supervisor's

request to terminate him (Clancy provided a letter from a different supervisor

asserting he was an "exemplary employee"); (3) he was terminated from


                                       2                                  A-2657-19
Stockton for not passing the working test period, but had no disciplinary issues

and received no performance notices during his time there; (4) he disclosed his

termination from Rutgers, but argued he was denied due process because there

was never a disciplinary proceeding; and (5) the BCSO erred in relying on his

driving record because he had a valid license and was in good standing.

      The Commission found Clancy failed to prove by a preponderance of the

evidence the BCSO erred. Citing N.J.A.C. 4A:4-4.7(a)(1) and N.J.A.C. 4A:4-

6.1(a)(9), the Commission noted Clancy's name could be removed from the

eligibility list "for other sufficient reasons includ[ing] . . . a consideration that

based on [his] background and recognizing the nature of the position at issue,

[he] should not be eligible for appointment." The Commission also noted the

aforementioned regulations permitted removal "from an eligible list for having

a prior employment history which relates adversely to the title."               The

Commission further held it "has the authority to remove candidates from lists

for law enforcement titles based on their driving records since certain motor

vehicle infractions reflect a disregard for the law and are incompatible with the

duties of a law enforcement officer."

      The Commission rejected Clancy's arguments and concluded the BCSO

did not err because Clancy's employment history and driving record showed he


                                         3                                    A-2657-19
was unqualified for the sheriff's officer position. The Commission found as

follows:

           [Clancy] has an adverse employment history based on
           [his] resignation from the BCPD, his termination from
           Stockton, and his termination from Rutgers. . . . While
           [Clancy] claims that he was not aware that his former
           supervisor with the BCPD requested [his] termination,
           he did not have any disciplinary issues with Stockton[,]
           and the allegations by Rutgers against him were either
           false or exaggerated and his termination was without
           due process, at minimum, [Clancy] has been unable to
           maintain long-term employment with multiple law
           enforcement organizations.           Therefore, it was
           appropriate for the appointing authority to conclude
           that [Clancy's] employment background was not
           suitable for a position as a [s]heriff's [o]fficer.

                  Additionally,     [Clancy's]      driving     record
           indicate[d] numerous motor vehicle summonses and
           accidents between 1998 and May 2016, as well as his
           driver's license being suspended from September 2002
           to March 2003. [Clancy] argues that since his driver's
           license is currently in good standing[,] his driving
           record should not be used as a basis for his removal. In
           this regard, [Clancy's] ability to drive a vehicle in a safe
           manner is not the main issue in determining whether or
           not he should remain eligible to be a [s]heriff's
           [o]fficer. These motor vehicle incidents evidence
           disregard for the motor vehicle laws and the exercise of
           poor judgment. [Clancy] has offered no substantive
           explanation for these incidents. While the Commission
           is mindful of [Clancy's] recent attempts to remedy his
           driving record, it is clear that [Clancy's] driving record
           shows a pattern of disregard for the law and
           questionable judgment on [Clancy's] part.              Such
           qualities are unacceptable for an individual seeking a

                                        4                                 A-2657-19
            position as a [s]heriff's [o]fficer, a law enforcement
            employee. See Moorestown v. Armstrong, 89 N.J.
            Super. 560 (App. Div. 1965), cert[if]. denied, 47 N.J.
            80 (1966). See also In re Phillips, 117 N.J. 567 (1990).
            The public expects [s]heriff's [o]fficers to present a
            personal background that exhibits respect for the law
            and rules.

      The scope of appellate review of an administrative agency's final

determination is limited. In re Stallworth, 208 N.J. 182, 194 (2011). "In order

to reverse an agency's judgment, an appellate court must find the agency's

decision to be 'arbitrary, capricious, or unreasonable, or [] not supported by

substantial credible evidence in the record as a whole.'" Ibid. (alteration in

original) (quoting Henry v. Rahway State Prison, 81 N.J. 571, 579-80 (1980)).

      "Courts provide the widest possible interpretation of the [Civil Service]

Act as it was designed to procure efficient public service and to maintain

stability and continuity in ordinary public employment." In re Johnson, 215 N.J.

366, 377 (2013). Therefore, in undertaking our review, we ask

            (1) whether the agency's action violates express or
            implied legislative policies, that is, did the agency
            follow the law; (2) whether the record contains
            substantial evidence to support the findings on which
            the agency based its action; and (3) whether in applying
            the legislative policies to the facts, the agency clearly
            erred in reaching a conclusion that could not reasonably
            have been made on a showing of the relevant factors.




                                       5                                  A-2657-19
            [In re Carter, 191 N.J. 474, 482-83 (2007) (quoting
            Mazza v. Bd. of Trs., 143 N.J. 22, 25 (1995)).]

      Clancy reprises the arguments he raised before the Commission on this

appeal.   He claims the Commission's decision was arbitrary, capricious,

unreasonable, and unsupported by the evidence. He asserts he resigned and was

not terminated from the BCPD since he was not subject to discipline. He argues

his termination from Rutgers lacked due process. He asserts his termination

from Stockton did not consider the fact he expressed remorse for his conduct

and was not criminally charged. He argues his driving record should not have

influenced the outcome because many of the infractions were not his fault and

his license is in good standing.

      Clancy's arguments uniformly lack merit.       R. 2:11-3(e)(1)(E).     The

Commission's final decision is supported by sufficient credible evidence on the

record as a whole and we affirm substantially for those reasons. R. 2:11-

3(e)(1)(D). We add the following comments.

      The detailed memorandum issued by the BCSO refutes Clancy's

arguments relating to his employment history. As to Clancy's driving history,

the memorandum notes he pled guilty to seventeen violations between 1998 and

2012, was adjudicated guilty of three more violations, had his license suspended

on seven occasions, failed to appear in court ten times and was subject to three

                                       6                                   A-2657-19
arrest warrants related to his failure to appear. On this record, we are hard

pressed to conclude the Commission's decision was anything other than

consistent with legislative policies, amply supported by the evidence, and

reasonable.

     Affirmed.




                                     7                                 A-2657-19